Citation Nr: 1610886	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  14-24 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as jungle rot of the face and feet.

2.  Entitlement to service connection for a left foot disability, claimed as residuals of a crush injury.

3.  Entitlement to service connection for a pulmonary disability, claimed as residuals of double pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2012 and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

In an October 2014 informal hearing presentation, the Veteran's representative listed service connection for a left knee disability as an issue on appeal.  However, a left knee disability claim had not previously been raised, and the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a left foot disability and entitlement to service connection for a pulmonary disability are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

A chronic skin disorder was not present in service, and no current skin disorder is etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a skin disability have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of this notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a March 2012 letter, prior to the initial adjudication of the claim in May 2013.

The Veteran's service treatment records (STRs) are of record, and his post-service VA and private medical records, to the extent they have been identified by the Veteran, have also been obtained.  The Veteran was also afforded a VA skin examination in January 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the report of the January 2013 VA skin examination and accompanying opinion are adequate for adjudication purposes, as they provide the results of a comprehensive examination and include a medical opinion supported by a thorough rationale.  

The Veteran has not identified any additional evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  The Board is satisfied that VA has fully complied with its duty to assist the Veteran in the development of the facts pertinent to his claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307 (2015).  Certain enumerated diseases are presumed to be service connected on the basis of in-service herbicide exposure when manifested to a degree of 10 percent or more within a specified time period.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313, 3.318 (2015). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claim.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claim.

The Veteran claims entitlement to service connection for a skin disability.  He asserted that he had no skin problems prior to serving in Vietnam, and came back from Vietnam with a skin disease on his feet and face.  He stated that a liquid substance came out of his feet and face.  He stated that the condition was treated with a strong antibiotic in July 1971, but that his face still breaks out and his feet are always crusty and have fungus in the nails.  The Veteran's wife stated that within weeks of returning from Vietnam, the Veteran's chin started to ooze and he went to a dermatologist who told him he had some kind of "jungle rot."  From then on the Veteran had what they thought was "adult acne."  The Veteran's wife also stated that they noticed fungus under the Veteran's feet some time before 1974, that it eventually got under his nails, and that nothing seemed to get rid of it.

The Veteran was afforded a VA skin examination in January 2013.  The examiner noted the Veteran's reports that he had no facial skin problems when serving in Vietnam, but that 3 or 4 months after returning, he consulted a dermatologist for an outbreak on his left chin, which responded to topical medications and oral antibiotics.  The Veteran reported to the examiner that over the years, he developed some blemishes and nodules on the chin and cheeks and one on his central upper nose, and that these outbreaks have not been treated.  He also reported a periodic outbreak on the right palm, which he had been told is eczematous dermatitis.  The examiner also noted that the Veteran had been treated for tinea pedis, but that he had none at the time of the examination.  The examiner noted the Veteran's report that he took an oral medication for toenail fungus in recent years for 90 days, which helped the problem.  The examiner also noted that the Veteran's STRs and claims file were negative for any treatment of his feet, and that he did not handle solvents or cutting oils, though he did put motor oil on his carpentry saw blades during service.

The examiner diagnosed the Veteran with eczematous dermatitis and tinea unguium of the toenails.  The examiner opined that the Veteran's skin disabilities were less likely than not incurred in or caused by the Veteran's service.  The Board notes that although the examiner marked the box on the report indicating that the Veteran's condition was less likely than not proximately due to his service-connected condition, this was likely inadvertent, as the Veteran's only service-connected condition is bilateral hearing loss.  The examiner explained that with regard to his feet, the Veteran's STRs and claims file were negative for any treatment of a skin condition.  The examiner noted that the Veteran reported he was a truck driver and carpenter during service, and did not handle solvents or cutting oils.  The examiner stated that although the Veteran did put motor oil on his carpentry saw blades, this has a very low likelihood of causing a skin affliction, especially since no skin condition was diagnosed or treated during service.

The lay statements submitted by the Veteran and his spouse are competent evidence of the skin problems he has experienced over the years but neither the Veteran nor his spouse has reported that the skin disorders began during service and have been continuously present ever since.  Although the Veteran might truly believe his skin disabilities are related to his military service, he is not a medical professional, and therefore is not competent to determine the cause of his skin conditions.  The record does not contain any medical evidence linking the Veteran's skin disorders to military service.  As discussed above, the VA medical opinion, which was rendered following a review of the Veteran's pertinent history and is properly supported, is against the claim. 

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine.  That doctrine is inapplicable, however, because a preponderance of the evidence is against the claim.  As such, the claim must be denied.


ORDER

Service connection for a skin disability, claimed as jungle rot of the face and feet, is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims are decided.

Regarding the Veteran's claim of entitlement to service connection for a left foot disability, the Veteran was afforded a VA examination in October 2012.  The examiner noted the Veteran's reports of pain in the arches and heels of both feet, and his claim that he crushed both feet in basic training, breaking the big toes and heels.  The examiner noted the Veteran's treatment in December 1969 for an in-service crush injury of the left great toe, which occurred when a log was dropped on the Veteran's toe, and resulted in a fracture of the distal phalanx.  The examiner diagnosed the Veteran with plantar fasciitis with a calcaneal spur, and opined that the current plantar fasciitis with calcaneal spur was less likely than not incurred in or caused by the Veteran's service.  The examiner explained that only the Veteran's left great toe was fractured during service, not the whole foot, and that the fracture of only the left great toe was incongruous with the development of plantar fasciitis.

The examiner, however, failed to note or address the Veteran's October and November 1969 in-service treatment for a left heel stress fracture, and for this reason the RO requested an addendum opinion from the examiner.  The examiner provided an addendum in January 2013, in which he opined that the Veteran's current diagnosis of bilateral plantar fasciitis and calcaneal spur was less likely than not caused by his service because a stress fracture is self-limiting and resolves with rest, and would not result in chronic abnormal biomechanical forces causing plantar fasciitis or a plantar calcaneal spur.

In an October 2014 informal hearing presentation, the Veteran's representative reiterated that the Veteran's STRs show treatment for a left heel stress fracture in service.  The representative noted that the October 2012 and January 2013 VA opinions were provided by a nurse practitioner, and argued that the Veteran should have been evaluated by a podiatrist.  The representative then noted an article from Podiatry Today entitled "A Guide To The Different Diagnosis of Heel Pain" by Bob Baravarian, DPM.  In the article, the author states that although plantar fascia problems are the most common presenting factors with heel pain, a variety of other etiologies are often misdiagnosed as plantar fasciitis, among them calcaneal (heel) stress fracture.

The Board first notes that the October 2012 examiner initially failed to address the Veteran's in-service treatment for a left heel stress fracture, and when prompted to do so, provided only a cursory, two-sentence opinion in his January 2013 addendum.  For this reason, and in light of the relevant medical literature submitted by the Veteran's representative, the Board finds that the October 2012 and January 2013 VA opinions are inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. at 312.  As such, a remand for a new examination and opinion is warranted.

Regarding the Veteran's claim of entitlement to service connection for a pulmonary disability, the Veteran has asserted that his currently diagnosed chronic obstructive pulmonary disease (COPD) is related to his in-service pneumonia.  The Board notes that the Veteran's STRs show he was hospitalized for pneumonia from November 7 to November 17, 1969.  

The Veteran was afforded a VA respiratory examination in January 2013.  The examiner noted the Veteran's history and symptoms, including a 50-year history of smoking, and confirmed the COPD diagnosis.  The examiner scheduled the Veteran for an April 6, 2013, appointment for pulmonary function tests (PFTs), and stated that an addendum opinion would be provided following the PFTs as to the relatedness of the Veteran's current respiratory condition to his in-service episode of pneumonia.  PFTs were performed in April 2013, but no addendum opinion addressing the etiology of the Veteran's current pulmonary disorder appears in the record.  As such, a remand is necessary to obtain the VA medical opinion contemplated by the January 2013 VA examiner's report.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by a podiatrist to determine the nature and etiology of the Veteran's left foot disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner should identify each left foot disorder that has been present during the period of the claim.  With respect to each such disorder, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated during service or is otherwise etiologically related to service.

In providing this opinion, the examiner must consider and discuss the Veteran's October and November 1969 in-service treatment for a left heel stress fracture.

The examiner must also consider and discuss the medical literature referenced by the Veteran's representative - an article by Bob Baravarian, DPM, appearing in Podiatry Today, entitled "A Guide To The Different Diagnosis of Heel Pain" - in which the author explains that although plantar fascia problems are the most common presenting factors with heel pain, a variety of other etiologies are often misdiagnosed as plantar fasciitis, among them calcaneal (heel) stress fracture.

The examiner must provide a rationale for each proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should make all pertinent evidence of record available to the examiner who conducted the January 2013 VA respiratory examination, if available.  After reviewing the evidence of record, the examiner must state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD originated in service or is otherwise etiologically related to his military service.  If the examiner determines that an additional examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


